                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ERRICK DEVON MATHIS                     §
(Dallas Cnty. Jail Book-In # 16052114), §
                                        §
             Plaintiff,                 §
                                        §
V.                                      §         No. 3:18-cv-1078-N
                                        §
CHRIS BARRY, ET AL.,                    §
                                        §
             Defendants.                §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      SO ORDERED this 23rd day of July, 2019.




                                      ____________________________________
                                      DAVID C. GODBEY
                                      UNITED STATES DISTRICT JUDGE
